Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
Applicant’s amendments and comments have been considered by the examiner.  The arguments directed towards the Drawing Objections and the 35 USC 112, first paragraph rejections are deemed persuasive.  The following is a complete response to the July 28, 2022 communication.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 14, 21, 22, 25, 49, 50 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning (2013/0231656).
Dunning provides a system comprising an energy source (20) for use with at least two devices (1, 10 – Figure 1), the energy source being operable to be connected to the two devices at the same time.  There is an information display (Figure 2) associated with the energy source and being operable to provide information on at least two treatment devices (on displays 42, 44 and 46) when the devices are connected to the energy source.  The display is configured to provide an association between a first device identifier associated with a first treatment device and a second identifier associated with a second device with information for the first and second identified devices being provided on the display (in sections 42, 44 and 46, for example).  The first and second device identifiers are deemed to be the electrodes (e.g. pencil electrode 3 of the first device 1 or jaws 15,17 of second device 10).  That is, each device is independently recognizable by a user, and the information display provides information associated with each device (which is derived from the memory component stored on each device).  The identifiers (i.e. electrodes of each device) are distinct from the information display and are directly identifiable by a user upon inspection.
Regarding claim 2, the energy source is an RF generator (20) and the probes are RF electrosurgical probes.  Regarding claim 4, the energy source has at least two channels (by connectors 50,52,54,56,58 and 60) which may be connected to at least two different devices (para. [0032], for example) and the display shows controls and parameters for each of the connected devices at displays 42, 44 and 46.  Regarding claims 14, there is an active visual identifier in that the display (42,44 or 46) shows a connected device when the identifier is interrogated/activated (para. [0033], for example).  Regarding claims 21 and 22, the display is provided on the energy source (Figure 2) and includes a user interface (i.e. touchscreen – para. [0032]).  Regarding claim 25, see Figure 2 which shows an information display for a first and second (and third) treatment device coupled to an energy source.  
Regarding claim 49, Dunning provides a system comprising an energy source (20) and at least two treatment devices (Figure 1) each having an identifier identifiable by a user as addressed previously.  The energy source has at least two channels (Figure 2) for connection of each device at the same time such that each device is identified on a display (42,44, 46).  Regarding claim 50, the energy source is an RF generator and the devices are electrosurgical probes.
Regarding claim 60, Dunning provides a system comprising an energy source (20), at least two treatment devices to be connected to the energy source at the same time (Figure 1), and an information display (42, 44, 46 – Figure 2) operable to provide information about each of the two treatment devices as addressed previously.  The display is configured to provide an association between a first device identifier associated with a first treatment device and an association between a second device with a second identifier as addressed previously.  The device identifier for each instrument is deemed to be the type of electrode (e.g. pencil electrode or jaws).  Figure 2 shows the display device which shows the information relevant to each of the devices identified when attached to the generator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (2013/0231656) in view of the teaching of Qin et al (6,783,523).
The Dunning device has been addressed previously.  Regarding claim 13, Dunning fails to expressly disclose an input means to allow a user to input information for identifying a treatment device.  Qin et al specifically teach that it is known to provide the interface with a means to input information regarding the identification of the device.  See, for example, Figure 9 and associated discussion.  To have provided the Dunning device with an input means to allow the user to manually input information regarding the identification of a certain medical device would have been an obvious consideration for one of ordinary skill in the art since Qin et al fairly teach it is known to provide such an input means in an analogous system.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (2013/0231656) and further in view of the teaching of Rubinsky et al (5,334,181).
	Dunning provides a means to identify multiple medical devices for simultaneous connection to a surgical system.  However, Dunning does not disclose providing a cable color to identify the device connected to the control system, or the use of alphanumeric text and symbols to identify the device.  It is noted that Dunning provides multiple devices (and multiple cables) connected to the generator/control system.
Rubinsky et al disclose another surgical system that may employ multiple surgical probes attached to a surgical control system.  In particular, Rubinsky et al specifically teach that it is known to identify surgical devices by providing a particular color to the connecting cable (col. 40, lines 1-27, for example).  Alphanumeric text and symbols may also be used to identify the device (col. 40, lines 20-25).  Rubinsky et al provide a display which correlates a color of the display to a color of the cable connected to the system to identify the attached probe.
	To have provided the Dunning device with alphanumeric text or symbols as the identifier in the Dunning device would have been an obvious consideration for one of ordinary skill in the art given the teaching of Rubinsky.
	

Claims 16, 17, 29, 31, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teachings of Rubinsky et al (‘181) and further in view of the teaching of Woloszko et al (2008/0077128).
Dunning fails to provide a thermochromatic portion on the handpiece of the device for identifying the device.  Rubinsky et al teach color-coding the devices and the cables to identify devices and avoid confusion when connecting multiple probes to an energy source.  Woloszko et al provide the further teaching of providing a thermochromatic material to indicate an operating condition (e.g. temperature) of the device by providing a specific color related to the heat.  To have provided the Dunning medical probe, as modified by the teaching of Rubinsky et al who teaches color coding medical probes, with a thermochromatic material to provide a desired color based on activation of the device would have been an obvious modification for one of ordinary skill in the art in view of the teaching of Woloszko et al.  It is noted that applicant’s specification fails to provide any detailed description of the features of claims 29 and 31.  For example, it is not explained how the color of the device may be correlated to a color on the display, or how different devices may have different colors.  It is assumed that the thermochromatic material disclosed by applicant and the mechanical component that may be moved is merely an alternative means of providing a color-coding scheme to a probe, and Woloszko et al fairly teach the use of a thermochromatic material to provide a color indication of the operating parameters of a device.  The movement of a component to display a particular color for the device is deemed an obvious alternative mechanism for providing a color-coded scheme. 
Regarding claims 16 and 17, the visual identifier of Woloszko et al would become active when subjected to an energy source which would provide heat to change the color of the thermochromic portion.  Regarding claim 46, if the system produces an error and shuts off the power, the visual identifier (i.e. thermochromic portion) would change color.  Regarding claim 47, the visual identifier is activated during a treatment (i.e. delivery of energy.

Claims 26, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Brustad et al (2014/066927).
Dunning provides a system comprising a plurality of devices that may be used with a generator/controller, the devices having an identifier and the system including a GUI for displaying various information about the connected device as addressed previously.  Dunning fails to expressly disclose an identifier configured to emit light or an auditory signal as recited in these claims.
Brustad et al discloses another electrosurgical system that may include a plurality of devices that may be connected to a controller, similar to the Dunning system.  In particular, Brustad et al teach that it is known to provide each device with a light or an audible tone to provide indicators of the device attached to the system.  See, for example, the Abstract and Figure 1A which shows the tool having audio (A) and visual (V) indicators (46).
To have provided the Dunning medical devices with audible and/or visual indicators for providing identifying feedback of the medical device connected to the system would have been an obvious consideration for one of ordinary skill in the art since Brustad et al fairly teach the use of such identifiers in an analogous system.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Bek et al (6,733,495).
The Dunning system has been addressed previously.  Dunning fails to disclose an identifier comprising a motion sensor.
Bek et al discloses an analogous system comprising a plurality of medical devices each with an identification means to identify and control operation of the medical device when connected to a generator.  In particular, Bek et al teach that the identification means may be provided with a  Hall effect sensor which detects motion to identify the device.  See, for example, column 10, lines 26-32.
To have provided the Dunning system, which is substantially analogous to the Bek et al system, with a motion sensor as the identification means to identify the device connected to the system would have been an obvious design consideration for one of ordinary skill in the art since Bek et al disclose such a motion sensor.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Wood et al (2013/0137957).
Dunning fails to disclose an identifier comprising a thermoelectric generator.  Wood discloses a handheld medical device  (100) including a thermoelectric generator (124) acting as a power source when the handheld device is grasped by a user’s hand.  See, for example, paragraphs [0014], [0017], and [0021-0022].  
To have provided the Dunning medical device with a thermoelectric generator to provide power to the identifier to enable the device to be identified when connected to the energy source would have been an obvious modification for one of ordinary skill in the art given the teaching of Wood et al.  It is noted that applicant’s specification fails to provide any specific discussion of the use/connection of the thermoelectric generator and merely offers a suggestion that one may be used.  

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Donofrio et al (2002/0049464).
Dunning fail to disclose a piezoelectric generator to produce a signal using pressure on the treatment device.  However, Donofrio et al disclose a handheld device that includes a piezo element (30) for detecting pressure applied by a human hand such that detection of pressure enables a detection circuit to control operation of the device.  See, for example, paragraph [0053].  
To have provided the Dunning treatment device with a piezoelectric generator to generator a detection circuit to detect use of the device when connected to the generator would have been an obvious modification for one of ordinary skill in the art given the teaching of Donofrio et al.  It is noted that applicant’s specification fails to provide any specific discussion of the use/connection of the piezoelectric generator and merely offers a suggestion that one may be used.  


Claims 9, 38, 54, 55, 59 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning (‘656) in view of the teaching of Ellman et al (5,342,356).
Dunning fails to disclose a hub for connecting the various medical devices to the generator or the use of colored components for identifying the device visually.  It is noted that applicant’s specification teaches that such a hub is typical when connecting multiple devices to a generator (paragraph [0049]).
Ellman et al provide a system for connecting multiple devices to a generator, and specifically disclose a hub (53 – Figure 5) that is used to connect multiple devices to an energy source (10).  Additionally, Ellman et al specifically teach of providing a color coding to the instruments and the hub to ensure the proper medical device is connected to the proper output of the hub.  See, for example, Abstract and column 1, lines 59-67. 
To have provided the Dunning system, which utilizes multiple treatment devices for use with a single generator, with a hub to allow for the connection of the multiple devices to the generator simultaneously and a color coding scheme to allow a user to visually identify each individual device would have been an obvious modification for one of ordinary skill in the art since Ellman et al fairly teach of such a hub to connect multiple devices to a generator.
Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot.  The examiner has relied on a different interpretation of the prior art (i.e. Dunning et al) and has applied the references differently to meet the amended limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haak et al (5,573,529), Wagner et al (6605,049), Truckai et al (2003/0216732) and Weber (2013/0338652) disclose various other surgical devices that employ a color coding to identify the medical device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/August 18, 2022